DETAILED ACTION
This application is a response to an application filed 3/26/20 in which claims 1-30 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 12, 16-20, 23, 26, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentabe over Kim et al. (Pub. No.: 2015/0146631), herein Kim and Qi et al. (WO 2019216706), herein Qi.
	As to claim 1, Qi teaches method of wireless communication performed by a user equipment (UE), comprising: 	 
	receiving or determining information that indicates whether to perform a first random access channel (RACH) procedure for a non-terrestrial network or a second RACH procedure for a terrestrial network (Qi [0070] when the handover switch is between any of the prescribed permutations (handover between cells operated between ground and satellite cells) the destination cell in the handover selects the appropriate preamble set and informs the UE of which set to use (use non-terrestrial set or terrestrial set)

	Qi does not teach 

	wherein the first RACH procedure is configured to support a larger number of UEs contemporaneously performing a RACH procedure than the second RACH procedure

	responsive to the information indicating that the UE is to perform the first RACH procedure, performing the first RACH procedure

	However Kim does teach

	wherein the first RACH procedure is configured to support a larger number of UEs contemporaneously performing a RACH procedure than the second RACH procedure (Kim Fig. 6 and 7 cell size less than RTHI use random access by convention LTE (second RACH procedure) if not use random access channel format 5 (first RACH procedure, larger cell size to support larger number of UEs) ; and 
	responsive to the information indicating that the UE is to perform the first RACH procedure, performing the first RACH procedure (Kim Fig. 7 use random access channel 5 transmit random access channel from transmission block obtained through BCH)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Qi with Kim, because Kim teaches us [0065] when the cell size is relatively large and the terminal cannot transmit data with sufficient power, a link margin for the random access may not be secured. Preparing for such a case, another random access channel format may be defined, corresponding to twice the sequence length and [0016] in a mobile communication network having a cell size of 100 km or greater, such as a satellite mobile communication network, a conventional preamble format may not solve the uncertainty of uplink timing and the interference with the following subframes.



	As to claim 17, Qi teaches a method of wireless communication performed by a network device, comprising: 
	transmitting information that indicates whether a user equipment (UE) is to perform a first random access channel (RACH) procedure for a non-terrestrial network or a second RACH procedure for a terrestrial network (Qi [0070] when the handover switch is between any of the prescribed permutations (handover between cells operated between ground and satellite cells) the destination cell in the handover selects the appropriate preamble set and informs the UE of which set to use (use non-terrestrial set or terrestrial set)

	 the information is based at least in part on whether the UE is associated with the non-terrestrial network or the terrestrial network (Qi [0070] when the handover switch is between any of the prescribed permutations (handover between cells operated between ground and satellite cells) the destination cell in the handover selects the appropriate preamble set and informs the UE of which set to use (use non-terrestrial set or terrestrial set)
 and 


	Qi does not teach

	wherein the first RACH 0097-075738192045 procedure is configured to support a larger number of UEs contemporaneously performing a RACH procedure than the second RACH procedure 

	when the information indicates to perform the first RACH procedure, performing the first RACH procedure in accordance with the information

	However Kim does teach
	wherein the first RACH 0097-075738192045 procedure is configured to support a larger number of UEs contemporaneously performing a RACH procedure than the second RACH procedure (Kim Fig. 6 and 7 cell size less than RTHI use random access by convention LTE (second RACH procedure) if not use random access channel format 5 (first RACH procedure, larger cell size to support larger number of UEs) ;
	when the information indicates to perform the first RACH procedure, performing the first RACH procedure in accordance with the information (Kim Fig. 7 use random access channel 5 transmit random access channel from transmission block obtained through BCH)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Qi with Kim for the same reasons stated in claim 1.

	As to claim 29, Qi teaches a user equipment (UE) for wireless communication, comprising: 
	a memory (Qi Fig. 5 (530) memory); and 
(Qi Fig. 5 (510) processor): 
	receive information that indicates whether to perform a first random access channel (RACH) procedure for a non-terrestrial network or a second RACH procedure for a terrestrial network (Qi [0070] when the handover switch is between any of the prescribed permutations (handover between cells operated between ground and satellite cells) the destination cell in the handover selects the appropriate preamble set and informs the UE of which set to use (use non-terrestrial set or terrestrial set)
	Qi does not teach
	wherein the first RACH procedure is configured to support a larger number of UEs contemporaneously performing a RACH procedure than the second RACH procedure
	responsive to the information indicating whether to perform the first RACH procedure, performing the first RACH procedure

	However Kim does teach
	wherein the first RACH procedure is configured to support a larger number of UEs contemporaneously performing a RACH procedure than the second RACH procedure (Kim Fig. 6 and 7 cell size less than RTHI use random access by convention LTE (second RACH procedure) if not use random access channel format 5 (first RACH procedure, larger cell size to support larger number of UEs);
 and 
	responsive to the information indicating whether to perform the first RACH procedure, performing the first RACH procedure (Kim Fig. 7 use random access channel 5 transmit random access channel from transmission block obtained through BCH)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Qi with Kim for the same reasons stated in claim 1.


	As to claim 30, Qi teaches a network device for wireless communication, comprising: 
	a memory (Qi Fig. 6 (630) memory); and 
	one or more processors operatively coupled to the memory, the memory and the one or more processors configured to (Qi Fig. 6 (610) processor):
(Qi [0070] when the handover switch is between any of the prescribed permutations (handover between cells operated between ground and satellite cells) the destination cell in the handover selects the appropriate preamble set and informs the UE of which set to use (use non-terrestrial set or terrestrial set) 

	the information is based at least in part on whether the UE is associated with the non-terrestrial network or the terrestrial network (Qi [0070] when the handover switch is between any of the prescribed permutations (handover between cells operated between ground and satellite cells) the destination cell in the handover selects the appropriate preamble set and informs the UE of which set to use (use non-terrestrial set or terrestrial set)
 and 

	Qi does not teach
	wherein0097-075741192045 the first RACH procedure is configured to support a larger number of UEs contemporaneously performing a RACH procedure than the second RACH procedure
	when the information indicates to perform the first RACH procedure, performing the first RACH procedure in accordance with the information

	However Kim does teach
	wherein0097-075741192045 the first RACH procedure is configured to support a larger number of UEs contemporaneously performing a RACH procedure than the second RACH procedure (Kim Fig. 6 and 7 cell size less than RTHI use random access by convention LTE (second RACH procedure) if not use random access channel format 5 (first RACH procedure, larger cell size to support larger number of UEs) ;
	 
	when the information indicates to perform the first RACH procedure, performing the first RACH procedure in accordance with the information (Kim Fig. 7 use random access channel 5 transmit random access channel from transmission block obtained through BCH)
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Qi with Kim for the same reasons stated in claim 1.

As to claim 2, the combination of Qi and Kim teach the method of claim 1, wherein the first RACH procedure is performed based at least in part on a Zadoff-Chu signature that is selected from a larger number of permitted Zadoff-Chu signatures than the second RACH procedure (Kim [0040] It is preferred that the random access preamble includes a random access preamble sequence, a cyclic prefix (CP), and a guard time (GP) [0041] a length of a random access preamble to be m times a length of a terrestrial LTE subframe, wherein m denotes a positive number greater than 1 [0070] In basic LTE, the random access preamble is generated from Zadoff-Chu sequence having a length of 839. The suggested random access channel also reuses the Zadoff-Chu sequence of the conventional LTE to maintain compatibility with the basic LTE and to reduce cost for a terminal chip set and Qi [56]-[58] extend the sequence (signature) to be larger than 839 and the preamble sequence can be repeated more times e.g, 8, 16 or 32 (for NTN) and [67] the present invention uses different preamble sets for NTN compared to those for ground based stations)
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Qi with Kim for the same reasons stated in claim 1.
	Claim 19 is rejected for the same reasons stated in claim 2.

	As to claim 3, the combination of Qi and Kim teach the method of claim 1, wherein the first RACH procedure is performed based at least in part on a Zadoff-Chu signature that is selected from more than 64 permitted Zadoff-Chu signatures (Qi [67] the present invention uses different preamble sets for NTN compared to those for ground based stations and [0058] in NR the preamble sequence is repeated up to 4 times while in NTN it can be repeated 8, 16 or 32 times)

	As to claim 4, the combination of Qi and Kim teach the method of claim 1, wherein performing the first RACH procedure comprises: performing a first coding procedure comprising a Zadoff-Chu coding procedure and performing a second coding procedure. (Qi [29] the preamble transmitted consists of a ZC sequence (first coding procedure) [58] repeat the preamble sequence more times (second procedure))

	Claim 20 is rejected for the same reasons stated in claim 4.


	As to claim 7, the combination of Qi and Kim teach the method of claim 4, wherein the second coding procedure is based at least in part on a signature that is signaled to the UE (Qi [0070] informs the UE of which set (preamble set of signatures/sequences) to use (use non-terrestrial set or terrestrial set))

	As to claim 12, the combination of Qi and Kim teach the method of claim 4, further comprising: receiving an indication to perform the second coding procedure, 0097-075737192045 wherein performing the first RACH procedure comprises performing the second coding procedure based at least in part on the indication to perform the second coding procedure (Qi [0070] informs the UE of which set (preamble set of signatures/sequences) to use (indication to perform the second procedure) Qi [56]-[58] extend the sequence (signature) to be larger than 839 and the preamble sequence can be repeated more times e.g, 8, 16 or 32 (for NTN))   

	As to claim 16, the combination of Qi and Kim teach the method of claim 1, wherein the information is based at least in part on whether the UE is associated with the terrestrial network or the non-terrestrial network (Qi [0070] when the handover switch is between any of the prescribed permutations (handover between cells operated between ground and satellite cells) the destination cell in the handover selects the appropriate preamble set and informs the UE of which set to use (use non-terrestrial set or terrestrial set)

	As to claim 18, the combination of Qi and Kim teach the method of claim 17, wherein the information indicating that the UE is to perform the first RACH procedure for the non-terrestrial network is transmitted by a base station, associated with or comprising the network device, of the non-terrestrial network (Qi [0070] when the handover switch is between any of the prescribed permutations (handover between cells operated between ground and satellite cells) the destination cell in the handover selects the appropriate preamble set and informs the UE of which set to use (use non-terrestrial set or terrestrial set)
	
	As to claim 23, the combination of Qi and Kim teach the method of claim 20, further comprising: signaling a shift or a polynomial to be used for the second coding procedure to the UE (Qi [63] cyclic shifts used for NTN Table 3 cyclic shifts [70] informs UE on which set to use)


	As to claim 26, the combination of Qi and Kim teach the method of claim 20, further comprising: providing an indication that the UE is to perform the second coding procedure as part of the first RACH procedure (Qi [0070] informs the UE of which set (preamble set of signatures/sequences) to use (indication to perform the second procedure) Qi [56]-[58] extend the sequence (signature) to be larger than 839 and the preamble sequence can be repeated more times e.g, 8, 16 or 32 (for NTN))   




Claims 5, 6, 8, 9, 10, 13-15, 21, 22, 24, 25, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentabe over Kim, Qi and Simon et al. (Pub. No.: 2016/0269980), herein Simon.

	As to claim 5, the combination of Qi and Kim teach the method of claim 4, 

	Qi nor Kim teach
	wherein the second coding procedure is based at least in part on a pseudo-noise sequence 
	However Simon does teach

	wherein the second coding procedure is based at least in part on a pseudo-noise sequence (Simon [0078] Zadoff-Chu (ZC) sequence 704 modulated by a Pseudo-Noise (PN) cover sequence 702 with a sequence generator 708)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Qi and Kim with Simon, because Simon teaches us [0078] The PN sequence 702 introduces a phase rotation to individual complex subcarriers retaining the desirable Constant Amplitude Zero Auto-Correlation (CAZAC) properties of the original ZC sequence 704. The PN sequence 702 further suppresses spurious emissions in the autocorrelation response, thereby providing additional signal separation between cyclic shifts of the same root sequence.

	Claim 21 is rejected for the same reasons stated in claim 5.


	As to claim 6, the combination of Qi, Kim and Simon teach the method of claim 4, wherein the second coding procedure is based at least in part on a signature, wherein the signature is randomly or pseudo-randomly selected by the UE (Simon [0056] A Zadoff Chu sequence length N.sub.(ZC) is then selected (based on a prime number) to be mapped over a portion of the FFT.sub.(Size) to support the bandwidth chosen.)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Qi and Kim with Simon for the same reasons stated in claim 5.

		Claim 22 is rejected for the same reasons stated in claim 6.


	As to claim 8, the combination of Qi, Kim and Simon teach the method of claim 4, wherein the second coding procedure comprises a cover coding procedure (Simon [0078] Zadoff-Chu (ZC) sequence 704 modulated by a Pseudo-Noise (PN) cover sequence 702 with a sequence generator 708)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Qi and Kim with Simon for the same reasons stated in claim 5.

		As to claim 9, the combination of Qi, Kim and Simon teach the method of claim 8, wherein a length of a cover code of the cover coding procedure is based at least in part on a number of repetitions of the RACH procedure (Qi [56]-[58] extend the sequence (signature) to be larger than 839 and the preamble sequence can be repeated more times e.g, 8, 16 or 32 (for NTN))   

	
	Claim 24 is rejected for the same reasons stated in claim 9.

	As to claim 10, the combination of Qi, Kim and Simon teach the method of claim 8, wherein the cover coding procedure is based at least in part on a cover code that is randomly or pseudo-randomly selected by the UE (Simon [0078] FIG. 7 illustrates an example system 700 for originating bootstrap 602 symbols. As described, the values used for each bootstrap 602 symbol originate in the frequency domain with a Zadoff-Chu (ZC) sequence 704 modulated by a Pseudo-Noise (PN) cover sequence 702 with a sequence generator 708 [0056] A Zadoff Chu sequence length N.sub.(ZC) is then selected (based on a prime number) to be mapped over a portion of the FFT.sub.(Size) to support the bandwidth chosen.)

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Qi and Kim with Simon for the same reasons stated in claim 5.

	Claim 25 is rejected for the same reasons stated in claim 10
	As to claim 13, the combination of Qi, Kim and Simon teach the method of claim 1, wherein, when respective RACH resources of multiple beams are configured in a same bandwidth part, performing the first RACH procedure comprises: applying a particular code to a RACH message based at least in part on a beam of the multiple beams (Simon [0078] FIG. 7 illustrates an example system 700 for originating bootstrap 602 symbols. As described, the values used for each bootstrap 602 symbol originate in the frequency domain with a Zadoff-Chu (ZC) sequence 704 modulated by a Pseudo-Noise (PN) cover sequence 702 with a sequence generator 708 [0056] A Zadoff Chu sequence length N.sub.(ZC) is then selected (based on a prime number) to be mapped over a portion of the FFT.sub.(Size) to support the bandwidth chosen.)
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Qi and Kim with Simon for the same reasons stated in claim 5.

	As to claim 14, the combination of Qi, Kim and Simon teach the method of claim 13, wherein the particular code is selected from a subset of codes of a set of codes, wherein the set of codes is associated with the multiple beams (Qi table 3 the angle changes (multiple beams)) with different dmax-dmin resulting in different codes) 
	As to claim 15, the combination of Qi, Kim and Simon teach the method of claim 13, wherein the respective RACH resources are configured in a same time resource or a same frequency resource, and wherein the multiple beams are differentiated in a code domain (Simon [0078] FIG. 7 illustrates an example system 700 for originating bootstrap 602 symbols. As described, the values used for each bootstrap 602 symbol originate in the frequency domain with a Zadoff-Chu (ZC) sequence 704 modulated by a Pseudo-Noise (PN) cover sequence 702 with a sequence generator 708 [0056] A Zadoff Chu sequence length N.sub.(ZC) (code) is then selected (based on a prime number) to be mapped over a portion of the FFT.sub.(Size) to support the bandwidth chosen.)
	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Qi and Kim with Simon for the same reasons stated in claim 5.

	
	As to claim 27, the combination of Qi, Kim and Simon teach the method of claim 15, wherein, when respective RACH resources of multiple beams are configured in a same bandwidth part, performing the first RACH procedure comprises: receiving a RACH message based at least in part on a particular code, wherein the particular code is based at least in part on a beam, of the multiple beams, for which the first RACH procedure is being performed (Qi [75] the terminal transmits the obtained RACH preamble to the base station to access a NTN)
	As to claim 28, the combination of Qi, Kim and Simon teach the method of claim 27, wherein the particular code is selected from a subset of codes of a set of codes associated with the multiple beams, wherein the multiple beams are associated with respective subsets of codes of the sets of codes (Qi table 3 the angle changes (multiple beams)) with different dmax-dmin resulting in different codes) 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentabe over Kim, Qi and Simon and Rinne et al. (Pub. No. 2018/0054333), herein Rinne.

	As to claim 11, the combination of Qi, Kim and Simon teach the method of claim 8, 

	Qi, Kim nor Simon teach 
	wherein the cover coding procedure is based at least in part on a cover code that is signaled to the UE

	However Rine does teach

	wherein the cover coding procedure is based at least in part on a cover code that is signaled to the UE (Rine [0068] a user equipment (UE) can receive a cover code index from a network (NW))

	It would have been obvious before the effective filing date of the claimed invention to combine the teachings of Qi, Kim, Simon and Rinne, because Rinne [0068] teaches us the UE can use the cover code index to generate a cover code and can use the cover code for scrambling and/or for descrambling. the UE can use the cover code for sequence detection and in UE receiver processing. 

	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYANAH S GEORGE whose telephone number is (571)272-8880.  The examiner can normally be reached on 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 572-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


AYANAH S. GEORGE
Primary Examiner
Art Unit 2467



/AYANAH S GEORGE/Primary Examiner, Art Unit 2467